Exhibit 10.2
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
PURCHASE AGREEMENT
 
dated as of December 3, 2014,
 
among
 
BARNES & NOBLE, INC.,
 
NOOK MEDIA INC.,
 
MORRISON INVESTMENT HOLDINGS, INC.
 
and
 
MICROSOFT CORPORATION
 
 
 

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 

Table of Contents


Page


ARTICLE I
     
Purchase and Sale; Closing
SECTION 1.01.
Purchase and Sale of the Series A Preferred Interests
1
SECTION 1.02.
Closing
1
           
ARTICLE II
     
Representations and Warranties
SECTION 2.01.
Representations and Warranties of the Company
2
SECTION 2.02.
Representations and Warranties of the Investor
8
           
ARTICLE III
     
Covenants and Additional Agreements and Acknowledgements
SECTION 3.01.
Further Assurances
10
SECTION 3.02.
Expenses
10
SECTION 3.03.
Confidentiality
10
SECTION 3.04.
Investment Agreement Termination; Releases
11
SECTION 3.05.
Releases
11
SECTION 3.06.
Acknowledgements
11
SECTION 3.07.
NYSE Listing of Common Shares
12
           
ARTICLE IV
     
Miscellaneous
SECTION 4.01.
Survival
12
SECTION 4.02.
Amendments, Waivers, etc
12
SECTION 4.03.
Counterparts and Facsimile
12
SECTION 4.04.
Specific Enforcement; Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial
12
SECTION 4.05.
Notices
14
SECTION 4.06.
Entire Agreement, etc.
16
SECTION 4.07.
Definitions
16
SECTION 4.08.
Interpretation
17
SECTION 4.09.
Severability
17
SECTION 4.10.
No Third-Party Beneficiaries
17

 
 
 
i

--------------------------------------------------------------------------------

 

 
SECTION 4.11.
Assignment
18
SECTION 4.12.
Public Announcements
18
SECTION 4.13.
Transfer Taxes
18

 
 
 
ii

--------------------------------------------------------------------------------

 
 
PURCHASE AGREEMENT dated as of December 3, 2014 (this “Agreement”), among Barnes
& Noble, Inc., a Delaware corporation (the “Company”), NOOK Media Inc., a
Delaware corporation (“NMI”), Morrison Investment Holdings, Inc., a Nevada
corporation (the “Investor”), and Microsoft Corporation, a Washington
corporation (“Microsoft”). The Company, NMI, the Investor and Microsoft each may
be referred to herein individually as a “Party” and collectively as the
“Parties.”
 
WHEREAS NMI desires to purchase, and the Investor desires to sell, all of the
Investor’s right, title and interest in, to and under the 300,000 convertible
Series A preferred limited liability company interests (the “Series A Preferred
Interests”) of NOOK Media LLC (“NOOK Media”) owned by the Investor, pursuant to
the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and subject to the conditions set
forth herein, the Parties, intending to be legally bound, hereby agree as
follows:


ARTICLE I


Purchase and Sale; Closing


SECTION 1.01. Purchase and Sale of the Series A Preferred Interests.  On the
terms and subject to the conditions set forth in this Agreement, at the Closing,
NMI shall purchase from the Investor all of the Investor’s right, title and
interest in, to and under the Series A Preferred Interests for an aggregate
purchase price equal to (a) $62,425,006.63 in cash, payable as set forth in
Section 1.02(b), and (b) 2,737,290 shares (the “Common Shares”) of common stock,
par value $.001 per share (“Company Common Stock”), of the Company. The purchase
and sale of the Series A Preferred Interests is referred to in this Agreement as
the “Preferred Interest Purchase”.


SECTION 1.02. Closing.


(a) The closing of the Preferred Interest Purchase (the “Closing”) shall take
place at the offices of Cravath, Swaine & Moore LLP, Worldwide Plaza, 825 Eighth
Avenue, New York, New York 10019, immediately following the execution and
delivery of this Agreement by the Company, NMI, the Investor and Microsoft.  The
date on which the Closing occurs is referred to in this Agreement as the
“Closing Date”.


(b) At the Closing, the Parties will make the following deliveries and take the
following actions:


(i) the Investor shall deliver to NMI certificates, together with appropriate
instruments of transfer, representing the Series A Preferred Interests;


(ii) as early as practicable on December 4, 2014, NMI shall pay to the Investor
$62,425,006.63 by wire transfer of immediately available funds to a bank account
designated in writing by the Investor;
 
 
 
 

--------------------------------------------------------------------------------

 

 
(iii) as early as practicable on December 4, 2014, NMI shall cause the Common
Shares to be issued in book-entry form, duly registered in the name of
Microsoft, on behalf of the Investor, and shall provide evidence reasonably
satisfactory to the Investor of such book-entry;


(iv) each Party that is a party to the Commercial Agreement Termination
Agreement shall deliver to the other Parties an executed counterpart of the
Commercial Agreement Termination Agreement;


(v) each Party that is a party to the Digital Business Contingent Payment
Agreement shall deliver to the other Parties an executed counterpart of the
Digital Business Contingent Payment Agreement; and


(vi) each Party that is a party to the Registration Rights Agreement shall
deliver to the other Parties an executed counterpart of the Registration Rights
Agreement.


ARTICLE II


Representations and Warranties


SECTION 2.01. Representations and Warranties of the Company.


Except as set forth in the Company Disclosure Letter, the Company represents and
warrants as of the date hereof and as of the Closing Date to the Investor and
Microsoft as follows:


(a) Organization, Standing and Corporate Power.  The Company and each of its
Subsidiaries is duly organized and validly existing under the Laws of its
jurisdiction of organization and has all requisite corporate or other entity
power and authority to own or lease all of its properties and assets and to
carry on its business as presently conducted.  Each of the Company and its
Subsidiaries is duly qualified or licensed to do business and is in good
standing (where such concept is recognized under applicable Law) in each U.S.
jurisdiction where the nature of its business or the ownership, leasing or
operation of its properties makes such qualification or licensing necessary,
other than where the failure to be so qualified, licensed or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of either the Company or NMI to
consummate the transactions contemplated by this Agreement.
 
(b) Capitalization.


(i) The authorized capital stock of the Company consists of 300,000,000 shares
of Company Common Stock and 5,000,000 shares of preferred stock, par value $.001
per share (“Company Preferred Stock”), of which 300,000 shares of Company
Preferred Stock were designated by the board of directors of the Company (the
“Board”) as Series I Preferred Stock and 214,000 shares of Company Preferred
Stock were designated by the Board as Series J Preferred Stock.  At the close of
business on December 1, 2014, (i) 59,531,503 shares of Company Common Stock
(which includes 45,660 shares of Company Common Stock granted pursuant to a
Company Stock Plan that is subject to
 
 
2

--------------------------------------------------------------------------------

 

vesting or other forfeiture conditions or repurchase by the Company (such
shares, the “Company Restricted Stock”)) were issued and outstanding, (ii)
7,097,695 shares of Company Common Stock were reserved and available for
issuance pursuant to the Amended and Restated 2009 Incentive Plan of the Company
(the “2009 Plan”), the 2004 Incentive Plan of the Company, as amended (the “2004
Plan”), and the Amended and Restated 1996 Incentive Plan of the Company (the
“1996 Plan”, and collectively with the 2009 Plan and the 2004 Plan, the “Company
Stock Plans”), of which 620,375 shares of Company Common Stock were subject to
outstanding options to acquire shares of Company Common Stock (such options, the
“Company Stock Options”), and 2,794,254 shares of Company Common Stock were
subject to outstanding restricted stock units (such restricted stock units, the
“Company RSUs”), (iii) 34,546,409 shares of Company Common Stock were owned by
the Company as treasury stock, (iv) 214,000 shares of Series J Preferred Stock
were outstanding (and such Series J Preferred Stock were convertible as of
December 1, 2014 into no more than 12,000,000 shares of Company Common Stock),
(v) 12,000,000 shares of Company Common Stock were reserved for issuance in
connection with a conversion of the Series J Preferred Stock, and (vi) zero
shares of Series I Preferred Stock were outstanding.  Except as set forth above,
at the close of business on December 1, 2014, no shares of capital stock or
other voting securities of or equity interests in the Company were issued,
reserved for issuance or outstanding and no securities of the Company or any of
its Subsidiaries convertible into or exchangeable or exercisable for shares of
capital stock or other voting securities of or equity interests in the Company
were issued or outstanding.  Since December 1, 2014, to the date of this
Agreement, (x) there have been no issuances by the Company of shares of capital
stock or other voting securities of or equity interests in the Company, other
than issuances of shares upon the vesting of Company Restricted Stock pursuant
to the Company Stock Plans or shares of Company Common Stock pursuant to Company
Stock Options, Company RSUs, or the Company’s Amended and Restated Savings Plan
(the “Company 401(k) Plan”) and (y) there have been no issuances by the Company
of options, warrants, rights, convertible or exchangeable securities,
stock-based performance units or other rights to acquire shares of capital stock
of, or other equity or voting interests in, the Company or other rights that
give the holder thereof any economic interest of a nature accruing to the
holders of Company Common Stock, other than issuances pursuant to the Company
401(k) plan in accordance with its terms.  All outstanding shares of Company
Common Stock are, and all such shares that may be issued prior to the date
hereof will be, when issued, duly authorized, validly issued, fully paid and
nonassessable and not subject to preemptive rights.  There are no bonds,
debentures, notes or other indebtedness of the Company having the right to vote
(or convertible into, or exchangeable for, securities having the right to vote)
on any matters on which holders of Company Common Stock may vote (“Voting
Company Debt”).  Except for any obligations pursuant to this Agreement or as
otherwise set forth above in this Section 2.01(b), as of the date of this
Agreement, there are no options, warrants, rights, convertible or exchangeable
securities, stock-based performance units, Contracts or undertakings of any kind
to which the Company or any of its Subsidiaries is a party or by which the
Company is bound (1) obligating the Company or any of its Subsidiaries to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
capital stock or other voting securities of or equity interests in, or any
security convertible or
 
 
3

--------------------------------------------------------------------------------

 

exchangeable for any shares of capital stock or other voting securities of or
equity interest in, the Company or any Voting Company Debt, (2) obligating the
Company or any of its Subsidiaries to issue, grant or enter into any such
option, warrant, right, security, unit, Contract or undertaking or (3) that give
any person the right to receive any economic interest of a nature accruing to
the holders of Company Common Stock.  There are no outstanding obligations of
the Company or any of its Subsidiaries to repurchase, redeem or otherwise
acquire any shares of capital stock or options, warrants, rights, convertible or
exchangeable securities, stock-based performance units or other rights to
acquire shares of capital stock of the Company, other than pursuant to the
Company Stock Plans and the Company 401(k) Plan. 
 
(ii) The Company Common Stock constitute the only outstanding class of
securities of the Company or its Subsidiaries registered under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).


(c) Authorization; Enforceability.


(i) Each of the Company and NMI has all requisite corporate power and authority
to execute and deliver this Agreement and each other agreement contemplated
hereby to which it is a party and to consummate the transactions contemplated
hereunder and thereunder.  The execution and delivery of this Agreement and each
such other agreement by each of the Company and NMI and the consummation of the
transactions contemplated by, and compliance with the provisions of, this
Agreement and each such other agreement by each of the Company and NMI have been
duly authorized and approved by all necessary corporate action on the part of
the Company and NMI, respectively.  On or prior to the date of this Agreement,
the Board has duly adopted resolutions approving this Agreement and each such
other agreement and the transactions contemplated hereby and thereby (and, as of
the date of this Agreement, the resolutions giving effect to such corporate
actions have not been rescinded, modified or withdrawn in any way). This
Agreement has been duly executed and delivered by each of the Company and NMI
and, assuming the due authorization, execution and delivery by each of the
Investor and Microsoft, constitutes a legal, valid and binding obligation of
each of the Company and NMI, enforceable against each of the Company and NMI in
accordance with its terms, subject, as to enforceability, to bankruptcy,
insolvency and other Laws of general applicability relating to or affecting
creditors’ rights and to general equity principles, whether considered in a
proceeding at law or in equity.


(ii) No vote, consent or approval of the stockholders of the Company is required
under applicable Law, under the certificate of incorporation of the Company or
by-laws of the Company, or under any Contract between the Company and any
stockholder of the Company, to authorize or approve this Agreement or the
transactions contemplated hereby.
 
 
 
4

--------------------------------------------------------------------------------

 

 
(d) No Conflict.


(i) Neither the Company nor NMI is in violation or default of any provision of
the certificate of incorporation or the by-laws of the Company or NMI,
respectively.  The execution and delivery by each of the Company and NMI of this
Agreement and each other agreement contemplated hereby to which it is a party do
not, and the consummation of the transactions contemplated by, and compliance
with the provisions of, this Agreement and each such other agreement will not,
conflict with, or result in any violation or breach of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancelation or acceleration of any obligation or to the loss of a
benefit under, or result in the creation of any Lien upon any of the properties
or assets of the Company or any of its Subsidiaries under any provision of
(A) the certificate of incorporation of the Company or the by-laws of the
Company, (B) the certificate of incorporation or the by-laws of NMI or the
organizational documents of Nook Media, or (C) (1) any loan or credit agreement,
license, contract, lease, sublease, indenture, note, debenture, bond, mortgage
or deed of trust or other agreement, arrangement or understanding (a “Contract”)
to which the Company or any of its Subsidiaries is a party or by which any of
their respective properties or assets are bound and that is material to the
business of NMI or the Company and its Subsidiaries, taken as a whole, (2) any
supranational, federal, national, state, provincial or local statute, law
(including common law), ordinance, rule or regulation of any Governmental Entity
(“Law”) that is material to NMI or the Company and its Subsidiaries, taken as a
whole, or (3) any judgment, order or decree of any Governmental Entity
(“Judgment”), in each case, applicable to the Company or any of its Subsidiaries
or any of their respective properties or assets, other than, in the case of such
clause (C) above, any such conflicts, violations, breaches, defaults, rights,
losses or pledges, liens, charges, mortgages, encumbrances or security interests
of any kind or nature (collectively, “Liens”) that would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of either the Company or NMI to consummate the transactions contemplated
by this Agreement.


(ii) Other than in connection or in compliance with the provisions of the
Securities Act of 1933, as amended (the “Securities Act”) and the securities or
blue sky laws of the various states or, to the extent applicable, the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
or any applicable antitrust, merger or competition law, no notice to,
registration, declaration or filing with, review by, or authorization, consent,
order, waiver, authorization or approval of, any governmental or regulatory
(including any stock exchange) authorities, agencies, courts, commissions or
other entities, whether federal, state, local or foreign, or applicable
self-regulatory organizations (each, a “Governmental Entity”) or other third
party is necessary for the consummation by the Company and NMI of the
transactions contemplated by this Agreement.


(e) Authorization of Company Common Stock.  As of the Closing Date, and upon the
completion of the actions to be taken at the Closing, the Common Shares (i) will
be duly authorized by all necessary corporate action on the part of the Company,
(ii) will be validly issued, fully paid and nonassessable, (iii) will not be
subject to preemptive rights or restrictions on transfer (other than
restrictions
 
 
5

--------------------------------------------------------------------------------

 
 
on transfer under applicable state and federal securities laws) and (iv) will be
free and clear of all Liens.
 
(f) Private Offering.  None of the Company, its Subsidiaries, their Affiliates
and their Representatives have, directly or indirectly, made any offers or sales
of the Common Shares or solicited any offers to buy the Common Shares, under
circumstances that would require registration of the Common Shares under the
Securities Act.  None of the Company, its Subsidiaries, their Affiliates and
their Representatives have, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security under circumstances
that would cause this offering of the Common Shares to be integrated with prior
offerings by the Company for purposes of the Securities Act or any applicable
stockholder approval provisions, including under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated.  None of the Company, its Subsidiaries, their
Affiliates and their Representatives will take any action or steps referred to
in the two preceding sentences that would require registration of any of the
Common Shares under the Securities Act.  Assuming the accuracy of the
representations made by the Investor in Section 2.02, the sale and delivery of
the Common Shares hereunder are exempt from the (i) registration and prospectus
delivery requirements of the Securities Act and (ii) the registration and
qualification requirements of all applicable securities laws of the states of
the United States.


(g) Anti-Takeover Provisions Not Applicable.  The provisions of Section 203 of
the General Corporation Law of the State of Delaware as they relate to the
Company do not and will not apply to this Agreement or to any of the
transactions contemplated hereby.


(h) SEC Documents; Undisclosed Liabilities; Disclosure Controls and Procedures;
Other.


(i) The Company has filed all material reports, schedules, forms, statements and
other documents with the Securities and Exchange Commission (the “SEC”) required
to be filed by the Company pursuant to the Securities Act or the Exchange Act
since April 28, 2012 (the “SEC Documents”).  As of their respective effective
dates (in the case of SEC Documents that are registration statements filed
pursuant to the requirements of the Securities Act) and as of their respective
dates of filing (in the case of all other SEC Documents), the SEC Documents
complied in all material respects with the requirements of the Securities Act or
the Exchange Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable thereto, and except to the extent amended or
superseded by a subsequent filing with the SEC prior to the date of this
Agreement, as of such respective dates, none of the SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  As of the date of this Agreement,
there are no outstanding or unresolved comment letters received from the SEC or
its staff.  The audited consolidated financial statements and the unaudited
quarterly financial statements (including, in each case, the notes thereto) of
the Company included or incorporated by reference in the SEC Documents when
filed complied in all material respects with the published rules and regulations
of the SEC with respect thereto, have been prepared in all material respects in
accordance with generally accepted accounting principles (“GAAP”) (except, in
the case
 
 
 
6

--------------------------------------------------------------------------------

 
 
of unaudited quarterly statements, as permitted by Form 10-Q of the SEC or other
rules and regulations of the SEC) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present in all material respects the consolidated financial position of the
Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited quarterly statements, to normal
year-end adjustments).
 
(ii) Except for matters reflected or reserved against in the most recent
consolidated balance sheet of the Company (or the notes thereto) included in the
SEC Documents, neither the Company nor any of its Subsidiaries has any
liabilities (whether absolute, accrued, contingent, fixed or otherwise) of any
nature that would be required under GAAP, as in effect on the date of this
Agreement, to be reflected on a consolidated balance sheet of the Company
(including the notes thereto), except liabilities that (A) were incurred since
the date of such balance sheet in the ordinary course of business or (B) are
incurred in connection with the transactions contemplated by this
Agreement.  There are no unconsolidated Subsidiaries of the Company or any
off-balance sheet arrangements of any type (including any off-balance sheet
arrangement required to be disclosed pursuant to Item 303(a)(4) of Regulation
S-K promulgated under the Securities Act) that have not been so described in the
SEC Documents nor any obligations to enter into any such arrangements.


(iii) The Company has established and maintains disclosure controls and
procedures and a system of internal controls over financial reporting (as such
terms are defined in paragraphs (e) and (f), respectively, of Rule 13a-15 under
the Exchange Act) as required by Rule 13a-15 under the Exchange Act.  Since
April 28, 2012, neither the Company nor the Company’s independent registered
public accounting firm, has identified or been made aware of “significant
deficiencies” or “material weaknesses” (as defined by the Public Company
Accounting Oversight Board) in the design or operation of the Company’s internal
controls and procedures which would reasonably be expected to adversely affect
in any material respect the Company’s ability to record, process, summarize and
report financial data, in each case which has not been subsequently
remediated.  To the knowledge of the Company, there is no fraud, whether or not
material, that involves the Company’s management or other employees who have a
significant role in the preparation of financial statements or the internal
control over financial reporting utilized by the Company and its Subsidiaries.


(iv) Except for matters that would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, there is no
action, suit, proceeding or investigation pending or, to the knowledge of the
Company, threatened, against the Company or any of its Subsidiaries or any of
their respective assets before or by any Governmental Entity. Except as would
not, individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, neither the Company nor any of its Subsidiaries is in
default with respect to any Judgment.
 
 
 
7

--------------------------------------------------------------------------------

 

 
(v) Neither the Company nor any of its Subsidiaries is in violation of any
applicable Law, except where such violation would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.


(i) Brokers and Finders.  Other than Guggenheim Partners LLC, there is no
investment banker, broker, finder or other intermediary that has been retained
by or is authorized to act on behalf of the Company or its Affiliates that is
entitled to any fee or commission in connection with the transactions
contemplated by this Agreement.


SECTION 2.02. Representations and Warranties of the Investor.  The Investor
hereby represents and warrants as of the date hereof and as of the Closing Date
to the Company and NMI that:


(a) Organization and Authority.  Each of the Investor and Microsoft is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization and has all requisite corporate power and authority
to carry on its business as presently conducted, except where the failure to be
in good standing would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of either the Investor
or Microsoft to consummate the transactions contemplated by this Agreement.


(b) Authorization; Enforceability.  Each of the Investor and Microsoft has all
requisite corporate power and authority to execute and deliver this Agreement
and each other agreement contemplated hereby to which it is a party and to
consummate the transactions contemplated hereunder and thereunder.  The
execution and delivery of this Agreement and each such other agreement by each
of the Investor and Microsoft and the consummation of the transactions
contemplated by, and compliance with the provisions of, this Agreement and each
such other agreement, by each of the Investor and Microsoft have been duly
authorized by all necessary corporate action on the part of the Investor and
Microsoft, respectively (and, as of the date of this Agreement, the resolutions
giving effect to such corporate actions have not been rescinded, modified or
withdrawn in any way).  This Agreement has been duly executed and delivered by
each of the Investor and Microsoft and, assuming the due authorization,
execution and delivery by the Company and NMI, constitutes a legal, valid and
binding obligation of each of the Investor and Microsoft, enforceable against
each of the Investor and Microsoft in accordance with its terms, subject, as to
enforceability, to bankruptcy, insolvency and other Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.


(c) No Conflict.  The execution and delivery by each of the Investor and
Microsoft of this Agreement and each other agreement contemplated hereby to
which it is a party do not, and the consummation of the transactions
contemplated by, and compliance with the provisions of, this Agreement and each
such other agreement will not, conflict with, or result in any violation or
breach of, or default (with or without notice or lapse of time, or both) under,
or give rise to a right of termination, cancellation or acceleration of any
obligation or to the loss of a benefit under, or result in the creation of any
Lien upon any of the properties or assets of the Investor under, the certificate
of incorporation or bylaws, or similar organizational documents, of the Investor
or Microsoft, any provision of any Contract to which the Investor or Microsoft
or any of their respective Subsidiaries is a party or by which any of its
properties or assets are bound and that is material to the business of Microsoft
and its Subsidiaries, taken as a whole, or
 
 
 
8

--------------------------------------------------------------------------------

 
 
any Law that is material to Microsoft and its Subsidiaries, taken as a whole, or
Judgment, in each case, applicable to the Investor or Microsoft or any of their
respective Subsidiaries or any of its properties or assets, other than any such
conflicts, violations, breaches, defaults, rights, losses or Liens that would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Investor or Microsoft to consummate the
transactions contemplated by this Agreement.
 
(d) Consents.  Other than in connection or in compliance with the provisions of
the Securities Act and the securities or blue sky laws of the various states or,
to the extent applicable, the HSR Act or any applicable antitrust, merger or
competition law, no notice to, registration, declaration or filing with, review
by, or authorization, consent, order, waiver, authorization or approval of any
Governmental Entity is necessary for the consummation by the Investor or
Microsoft of the transactions contemplated by this Agreement.


(e) Purchase for Investment.  The Investor acknowledges that the Common Shares
have not been registered under the Securities Act or under any state securities
laws.  The Investor (i) is acquiring the Common Shares pursuant to an exemption
from registration under the Securities Act solely for investment with no present
intention or view to distribute any of the Common Shares to any person in
violation of the Securities Act, (ii) will not sell or otherwise dispose of any
of the Common Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
laws, (iii) has such knowledge and experience in financial and business matters
and in investments of this type that it is capable of evaluating the merits and
risks of its investment in the Common Shares and of making an informed
investment decision and has conducted an independent review and analysis of the
business and affairs of the Company that it considers sufficient and reasonable
for purposes of its making its investment in the Common Shares and (iv) is an
“accredited investor” (as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act).


(f) Ownership of Series A Preferred Interests.  The Investor (i) holds and has
good and valid title to the Series A Preferred Interests and the certificates
representing such securities, free and clear of any Liens, proxies, voting
trusts or agreements, understandings or arrangements other than those contained
in the Second Amended and Restated Limited Liability Company Agreement of NOOK
Media (the “LLC Agreement”) and (ii) is the record owner thereof.  Assuming NMI
has the requisite power and authority to be the lawful owner of the Series A
Preferred Interests, upon delivery to NMI at the Closing of certificates
representing the Series A Preferred Interests and other appropriate instruments
of transfer, and upon consummation of the other transactions contemplated
hereby, good and valid title to the Series A Preferred Interests will pass to
NMI, free and clear of any Liens, and the Series A Preferred Interests will not
be subject to any voting trust agreement or other Contract relating to the
ownership, voting, distribution rights or disposition of the Series A Preferred
Interests (other than those created or entered into by NMI).


(g) Ownership.  Neither the Investor nor any of its Affiliates beneficially owns
(within the meaning of Section 13 of the Exchange Act and the rules and
regulations promulgated thereunder) more than 1% of the aggregate outstanding
shares of Company Common Stock, or is a party to any Contract (other than this
Agreement) for the purpose of
 
 
9

--------------------------------------------------------------------------------

 
 
acquiring, holding, voting or disposing of, more than 1% of the aggregate
outstanding shares of Company Common Stock.
 
(h) Brokers and Finders.  There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of the
Investor or its Affiliates that is entitled to any fee or commission in
connection with the transactions contemplated by this Agreement.


ARTICLE III


Covenants and Additional Agreements and Acknowledgements


SECTION 3.01. Further Assurances.


(a) Each Party will cooperate and consult with the other Parties and use
commercially reasonable efforts to prepare and file all necessary documentation,
to effect all necessary applications, notices, petitions, filings and other
documents, and to obtain all necessary permits, consents, orders, approvals and
authorizations of, or any exemption by, all Governmental Entities and other
third parties, and expiration or termination of any applicable waiting periods,
necessary or advisable to consummate the transactions contemplated by this
Agreement, to take actions necessary to cause the conditions to Closing to be
satisfied as promptly as reasonably practicable and to perform the covenants
contemplated by this Agreement.  Each Party shall execute and deliver after the
Closing such further certificates, agreements and other documents and take such
other actions as the other Party may reasonably request to consummate or
implement such transactions or to evidence such events or matters.  Each of the
Investor and the Company will have the right to review in advance, and to the
extent practicable each will consult with the other, in each case subject to
applicable Laws relating to the exchange of information, with respect to all the
information relating to the other Party, and any of their respective
Subsidiaries, which appears in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions contemplated by this Agreement.  In exercising the foregoing right,
each of the Parties agrees to act reasonably and as promptly as
practicable.  Each Party agrees to keep the other Parties apprised of the status
of matters relating to completion of the transactions contemplated hereby.  Each
Party shall promptly furnish each other Party, to the extent permitted by
applicable Laws, with copies of written communications received by them or their
Subsidiaries from, or delivered by any of the foregoing to, any Governmental
Entity in respect of the transactions contemplated by this Agreement.


SECTION 3.02. Expenses.  Each Party shall bear and pay its own costs, fees and
expenses incurred by it in connection with this Agreement and the transactions
contemplated by this Agreement.


SECTION 3.03. Confidentiality.  Each Party hereby agrees to keep confidential
and to cause its respective employees, officers, directors, Affiliates and
Representatives to keep confidential any and all confidential information of the
Investor and Microsoft, on the one hand, and NMI and the Company, on the other
hand, including non-public information relating to their respective finances and
results, trade secrets, know-how, customers, business plans, marketing
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
activities, financial data and other business affairs that was disclosed by the
Investor or Microsoft, on the one hand, and NMI or the Company, on the other
hand, or their respective Affiliates or Representatives on or prior to the date
of this Agreement in connection with the transactions contemplated by this
Agreement.
 
SECTION 3.04. Investment Agreement Termination; Releases.  Effective as of the
Closing (a) all rights and obligations under the Investment Agreement dated as
of April 27, 2012 (the “Investment Agreement”), among the Company, the Investor
and Microsoft shall terminate and (b) all rights and obligations of the Investor
under the LLC Agreement shall terminate.


SECTION 3.05. Releases.  Effective as of the Closing, each of the Investor and
Microsoft hereby releases, remises and forever discharges each of the Company,
NMI and NOOK Media and any of their respective Affiliates, directors, officers,
employees and representatives from any claims, losses, liabilities, obligations
or responsibilities for any and all actions or failures to take action, whether
known or unknown, relating to, resulting from or arising out of the LLC
Agreement, the Investment Agreement and the transactions contemplated by any of
the foregoing (excluding the Commercial Agreement, dated as of April 27, 2012,
between the Company and Microsoft, as amended, and the Confidential Settlement
and Patent License Agreement, dated as of April 27, 2012, among the Company,
barnesandnoblellc.com, Microsoft and Microsoft Licensing GP).  Effective as of
the Closing, each of the Company and NMI hereby releases, remises and forever
discharges each of the Investor, Microsoft and any of their respective
Affiliates, directors, officers, employees and representatives from any claims,
losses, liabilities, obligations or responsibilities for any and all actions or
failures to take action, whether known or unknown, relating to, resulting from
or arising out of the LLC Agreement, the Investment Agreement and the
transactions contemplated by any of the foregoing (excluding the Commercial
Agreement, dated as of April 27, 2012, between the Company and Microsoft, as
amended, and the Confidential Settlement and Patent License Agreement, dated as
of April 27, 2012, among the Company, barnesandnoble.com llc, Microsoft and
Microsoft Licensing GP).  Nothing herein shall impair or modify any releases
contained in the Commercial Agreement Termination Agreement.


SECTION 3.06. Acknowledgements.  The Parties acknowledge and agree that the
representations and warranties set forth in Section 2.01 constitute the sole and
exclusive representations and warranties of the Company and its Subsidiaries to
the Investor and Microsoft in connection with the transactions contemplated by
this Agreement and the representations and warranties set forth in Section 2.02
constitute the sole and exclusive representations and warranties of the Investor
and its Subsidiaries to the Company in connection with the transactions
contemplated by this Agreement, and there are no other representations,
warranties, covenants, understandings or agreements, oral or written, in
relation thereto between the Parties other than those incorporated
therein.  Except for the representations and warranties expressly set forth in
Section 2.01, each of the Investor and Microsoft disclaims reliance on any
representations or warranties, either express or implied, by or on behalf of the
Company or any of its Subsidiaries or their Affiliates or Representatives.
Except for the representations and warranties expressly set forth in Section
2.02, each of NMI and the Company disclaims reliance on any representations or
warranties, either express or implied, by or on behalf of the Investor or any of
its Subsidiaries or their Affiliates or Representatives.  The Investor and
Microsoft each
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
represent and warrant that it is a sophisticated party.  The Investor and
Microsoft each acknowledge and agree that any financial forecasts or projections
relating to the Company and NOOK Media and their respective businesses that have
been provided to the Investor and Microsoft have been provided with the
understanding and agreement that neither the Company nor any of its Subsidiaries
is making any representation or warranty with respect to such forecasts or
projections (except as expressly set forth in Section 2.01) and that actual
future results may vary from such forecasts or projections based upon numerous
factors. For the avoidance of doubt, no investigation or receipt of information
in connection with the transactions contemplated hereby shall affect or be
deemed to modify any representation, warranty or covenant of the Company or NMI
or any person’s right to any remedy hereunder with respect to any breaches
thereof.
 
SECTION 3.07. NYSE Listing of Common Shares. The Company shall cause the Common
Shares to be approved for listing on the New York Stock Exchange promptly
following the Closing.


ARTICLE IV


Miscellaneous


SECTION 4.01. Survival.  The representations and warranties of the Parties set
forth in Article II of this Agreement shall survive until the second (2nd)
anniversary of the Closing, except that Sections 2.01(a), (b), (c) and (e) and
Sections 2.02(a), (b) and (f) shall survive indefinitely.  All of the covenants
or other agreements of the Parties contained in this Agreement shall survive
until fully performed or fulfilled.


SECTION 4.02. Amendments, Waivers, etc.  This Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed by the Party
against whom such amendment or waiver shall be enforced.  The failure of any
Party to exercise any right, power or remedy provided under this Agreement or
otherwise available in respect hereof at law or in equity, or to insist upon
compliance by any other Party with its obligations hereunder, shall not
constitute a waiver by such Party of its right to exercise any such other right,
power or remedy or to demand such compliance.


SECTION 4.03. Counterparts and Facsimile.  This Agreement may be executed in two
or more identical counterparts (including by facsimile), each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument, and shall become effective when one or more
counterparts have been signed by each of the Parties and delivered (by telecopy
or otherwise) to the other Parties.


SECTION 4.04. Specific Enforcement; Governing Law; Submission to Jurisdiction;
Waiver of Jury Trial.


(a) This Agreement shall be governed by and construed in accordance with the
Laws of the State of New York.
 
(b) THE PARTIES ACKNOWLEDGE AND AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE
EVENT THAT ANY OF THE PROVISIONS OF THIS
 
 
 
12

--------------------------------------------------------------------------------

 

AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE
OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED
TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OR THREATENED BREACHES OF
THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS
AGREEMENT IN ANY COURT OF COMPETENT JURISDICTION, IN EACH CASE WITHOUT PROOF OF
DAMAGES OR OTHERWISE (AND EACH PARTY HEREBY WAIVES ANY REQUIREMENT FOR THE
SECURING OR POSTING OF ANY BOND IN CONNECTION WITH SUCH REMEDY), THIS BEING IN
ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN
EQUITY.  THE PARTIES AGREE NOT TO ASSERT THAT A REMEDY OF SPECIFIC ENFORCEMENT
IS UNENFORCEABLE, INVALID, CONTRARY TO LAW OR INEQUITABLE FOR ANY REASON, NOR TO
ASSERT THAT A REMEDY OF MONETARY DAMAGES WOULD PROVIDE AN ADEQUATE REMEDY.  IN
ADDITION, EACH PARTY IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER, OR
FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT OF THIS AGREEMENT AND
THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER, BROUGHT BY ANY OTHER PARTY OR ITS
SUCCESSORS OR ASSIGNS SHALL BE BROUGHT AND DETERMINED EXCLUSIVELY IN ANY STATE
OR FEDERAL COURT IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, SO LONG AS ONE
OF SUCH COURTS SHALL HAVE SUBJECT MATTER JURISDICTION OVER SUCH LEGAL ACTION OR
PROCEEDING, AND THAT ANY CAUSE OF ACTION ARISING OUT OF THIS AGREEMENT SHALL BE
DEEMED TO HAVE ARISEN FROM A TRANSACTION OF BUSINESS IN THE STATE OF NEW
YORK.  EACH PARTY HEREBY IRREVOCABLY SUBMITS WITH REGARD TO ANY SUCH ACTION OR
PROCEEDING FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, TO THE PERSONAL JURISDICTION OF THE AFORESAID COURTS AND AGREES
THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY COURT OTHER THAN THE
AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE, IN ANY ACTION
OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, (1) ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY REASON,
(2) ANY CLAIM THAT IT OR ITS PROPERTY IS EXEMPT OR IMMUNE FROM JURISDICTION OF
ANY SUCH COURT OR FROM ANY LEGAL PROCESS COMMENCED IN SUCH COURTS (WHETHER
THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) AND (3) TO THE
FULLEST EXTENT PERMITTED BY THE APPLICABLE LAW, ANY CLAIM THAT (A) THE SUIT,
ACTION OR PROCEEDING IN SUCH COURT IS BROUGHT IN AN INCONVENIENT FORUM, (B) THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER OR (C) THIS AGREEMENT, OR
THE SUBJECT MATTER HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH COURTS.  EACH PARTY
HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN ANY ACTION, SUIT OR
OTHER
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ON BEHALF OF ITSELF OR ITS
PROPERTY, BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH
BELOW, AND NOTHING IN THIS SECTION 4.04(b) SHALL AFFECT THE RIGHT OF ANY PARTY
TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
(c) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION, CLAIM
OR OTHER PROCEEDING ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT.  EACH PARTY (1) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (2) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS
IN THIS SECTION 4.04(c).


SECTION 4.05. Notices.  Any notice required to be given hereunder shall be
sufficient if in writing, and sent by facsimile transmission (provided that any
notice received by facsimile transmission or otherwise at the addressee’s
location on any Business Day after 5:00 p.m. (addressee’s local time) shall be
deemed to have been received at 9:00 a.m. (addressee’s local time) on the next
Business Day), by reliable overnight delivery service (with proof of service),
or hand delivery, addressed as follows:
 

 
(a)
If to the Company:
         
Barnes & Noble, Inc.
   
122 Fifth Avenue
   
New York, NY 10011
   
Attention:  Vice President, General Counsel & Secretary
   
Facsimile:  212-463-5683
         
with a copy to (which copy alone shall not constitute notice):
         
Cravath, Swaine & Moore LLP
   
Worldwide Plaza
   
825 Eighth Avenue
   
New York, NY 10019
   
Attention:
Scott A. Barshay, Esq.
     
Andrew R. Thompson, Esq.
   
Facsimile:
(212) 474-3700
     

 
(b)
If to the Investor:
     

 
 
 
14

--------------------------------------------------------------------------------

 

 

   
Morrison Investment Holdings, Inc.
   
c/o Microsoft Corporation
   
One Microsoft Way
   
Redmond, Washington 98052-6399
   
Attention:
Keith R. Dolliver
     
President
   
Facsimile:
(425) 706-7329
         
with a copy to (which copy alone shall not constitute notice):
         
Simpson Thacher & Bartlett LLP
   
425 Lexington Avenue
   
New York, NY 10017
   
Attention:
Alan M. Klein, Esq.
     
Anthony F. Vernace, Esq.
   
Facsimile:
(212) 455-2502
       
(c)
If to Microsoft:
         
Microsoft Corporation
   
One Microsoft Way
   
Redmond, Washington 98052-6399
   
Attention:
Chief Financial Officer
   
Facsimile:
(425) 706-7329
         
with a copy to (which copy alone shall not constitute notice):
         
Simpson Thacher & Bartlett LLP
   
425 Lexington Avenue
   
New York, NY 10017
   
Attention:
Alan M. Klein, Esq.
     
Anthony F. Vernace, Esq.
   
Facsimile:
(212) 455-2502

 
or to such other address as any person shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or scheduled to be received if sent by
overnight delivery service.  Any Party may notify the other Parties of any
changes to the address or any of the other details specified in this paragraph;
provided, however, that such notification shall only be effective on the date
specified in such notice or five Business Days after the notice is given,
whichever is later.  Rejection or other refusal to accept or the inability to
deliver because of changed address of which no notice was given shall be deemed
to be receipt of the notice as of the date of such rejection, refusal or
inability to deliver.
 
 
 
15

--------------------------------------------------------------------------------

 

 
SECTION 4.06. Entire Agreement, etc.  This Agreement (including all the Annexes,
Exhibits, and Schedules hereto), constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, between the Parties, with respect to the
subject matter hereof and thereof.


SECTION 4.07. Definitions.


(a) “Affiliate” means, with respect to any specified person or entity, any other
person or entity directly or indirectly controlling or controlled by, or under
direct or indirect common control with, such specified person or entity;
provided, that NOOK Media and its Subsidiaries shall not be deemed to be
Affiliates of the Investor or Microsoft.  For the purposes of this definition,
“control”, when used with respect to any specified person, means the power to
direct the management and policies of such person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.


(b) “beneficial owner” and “beneficial ownership” and words of similar import
have the meaning assigned to such terms in Rule 13d-3 and Rule 13d-5 promulgated
under the Exchange Act and a person’s beneficial ownership of securities shall
be determined in accordance with the provisions of such Rules.


(c)  “Business Day” means any weekday that is not a day on which banking
institutions in New York, New York are authorized or required by law, regulation
or executive order to be closed.


(d) “Claim” means any demand, action, claim, suit, litigation, arbitration,
prosecution, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding, at law or in equity), hearing,
examination or investigation.


(e) “Commercial Agreement Termination Agreement” means the Commercial Agreement
Termination Agreement and Patent Agreement Amendment in the form attached hereto
as Annex A.


(f) “Company Disclosure Letter” means the letter dated as of the date of this
Agreement delivered by the Company to the Investor.


(g) “Company Material Adverse Effect” means any state of facts, change, effect,
condition, development, event or occurrence that has a material and adverse
effect on the business, assets or properties of the Company and its
Subsidiaries, taken as a whole.


(h) “Digital Business Contingent Payment Agreement” means the Digital Business
Contingent Payment Agreement in the form attached hereto as Annex B.
 
(i) “Registration Rights Agreement” means the Registration Rights Agreement of
the Company in the form attached hereto as Annex C.
 
 
 
16

--------------------------------------------------------------------------------

 
 


(j) “Representative” means, with respect to any person, the directors, officers,
employees, investment bankers, financial advisors, attorneys, accountants or
other advisors, agents or representatives of such person.
 
(k) A “Subsidiary” of any person means another person, an amount of the voting
securities, other voting rights or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, more than 50% of the
equity interests of which) is owned directly or indirectly by such first
person.  For purposes of this Agreement, “person” means any individual,
corporation, partnership, limited liability company, joint venture, association,
joint-stock company, trust, unincorporated organization or Governmental Entity
or other entity.  For the avoidance of doubt, NMI and Nook Media shall be deemed
to be a Subsidiary of the Company, and the Investor shall be deemed to be a
Subsidiary of Microsoft.


SECTION 4.08. Interpretation.  When a reference is made in this Agreement to an
Article, Section or Schedule, such reference shall be to an Article or Section
of, or a Schedule to, this Agreement unless otherwise indicated.  The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The word “or” shall not be
exclusive.  All references to “$” mean the lawful currency of the United States
of America.  The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term.  Except as specifically
stated herein, any agreement, instrument or statute defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.  Except as otherwise specified herein, references to a person are also
to its permitted successors and assigns.  Each of the Parties has participated
in the drafting and negotiation of this Agreement.  If an ambiguity or question
of intent or interpretation arises, this Agreement must be construed as if it is
drafted by all the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of authorship of any of the
provisions of this Agreement.


SECTION 4.09. Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction.  If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.


SECTION 4.10. No Third-Party Beneficiaries.  Nothing expressed or referred to in
this Agreement will be construed to give any person, other than the Parties, any
legal or
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement.


SECTION 4.11. Assignment.  Except as otherwise provided herein, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the Parties (whether by operation of law or otherwise)
without the prior written consent of the other Parties; provided, however, NMI’s
rights, interests and obligations under this Agreement shall be permitted to be
assigned without the consent of any Party solely as a result of NMI being
converted into another form of entity such as a limited liability company or
merging with a direct or indirect subsidiary of the Company; provided further,
that the Investor shall be permitted to assign its rights, interests or
obligations hereunder to any Affiliate without the consent of any Party.
 
SECTION 4.12. Public Announcements. Subject to each Party’s disclosure
obligations imposed by Law or the rules of any stock exchange upon which its
securities are listed compliance with which shall not require consultation with,
or the consent of, the other Parties, the Parties will not make any public news
release or other public disclosure with respect to this Agreement or the
transactions contemplated hereby without first consulting with the other
Parties, and, in each case, also receiving the other Parties’ consent (which
shall not be unreasonably withheld, conditioned or delayed).


SECTION 4.13. Transfer Taxes. NMI shall pay any and all transfer, documentary,
stamp, sales, use, registration or similar issue or transfer taxes incurred in
connection with the Preferred Interest Purchase, including in connection with
the issuance of the Common Shares.

[Signature Page Follows]
 
 
 
18

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Parties as of the date first written above.
 

 
BARNES & NOBLE, INC.
         
 
By:
/s/ Michael P. Huesby       Name:  Michael P. Huesby        Title:    Chief
Executive Officer           

 

 
NOOK MEDIA INC.
         
 
By:
/s/ Michael P. Huesby       Name:  Michael P. Huesby        Title:    Chief
Executive Officer           

 
 
 
[Signature Page – Purchase Agreement]

--------------------------------------------------------------------------------

 
 
 

 
MORRISON INVESTMENT HOLDINGS, INC.
         
 
By:
/s/ Keith Dolliver       Name:  Keith Dolliver       Title:    President        
 

 

 
MICROSOFT CORPORATION
         
 
By:
/s/ Amy E. Hood       Name:  Amy E. Hood       Title:    Chief Financial Officer
         

 
 
 
[Signature Page – Purchase Agreement]

--------------------------------------------------------------------------------

 
 
Annex A
 
Commercial Agreement Termination Agreement
 
 
[Filed as Exhibit 10.1 of this Current Report on Form 8-K]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Annex B
 
Digital Business Contingent Payment Agreement
 
 
[Filed as Exhibit 10.3 of this Current Report on Form 8-K]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Annex C
 
Registration Rights Agreement
 
 
[Filed as Exhibit 10.4 of this Current Report on Form 8-K]
 
 

--------------------------------------------------------------------------------